DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack (US Pub. 2011/0026337) in view of Jung (US Pub. 2010/0202189).
Regarding claim 1, Fig. 1 of Kwack discloses an apparatus comprising: 
a memory array comprising a plurality of banks [11 to 14]; 
a first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] coupled to at least a first subset of the plurality of banks [11 and 13] and configured to receive read data and provide write data [input/output driver 21 and 23 input data to banks 11 and 13 during write operation, and to output data from bank 11 and 12 during write operation, paragraph 0006] to the first subset of the plurality of banks [11 and 13]; and 
a second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] coupled to a second subset of the plurality of banks [12 and 14] and configured to provide write data [during writing operation, driver 22 and 24 provide write data to banks 12 and 14, paragraphs 0006 and 0007] to the second subset of the plurality of banks [12 and 14], wherein a length of the second plurality of main data lines is less than a length of the first plurality of main data lines [as shows in Fig. 1, LIO_dn1 & LIOB_dn1 are shorter than main data lines LIO_up0 & LIOB_up0];
a global data bus [GIO1, Fig. 3] coupled to the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_dn1, LIOB_dn1, or LIO_upn, LIOB_upn, LIO_dnn, LIOB_dnn, Fig. 3]; and
an input/output circuit [320, Fig. 3] coupled to the global data line [GIO1]. 
Kwack does not specifically disclose a plurality of local data lines, a plurality of sub-amplifiers coupled between the plurality of local data lines and the first plurality of main data lines and the second plurality of main data lines, a plurality of bit lines coupled to memory cells of the memory array, and a plurality of sense amplifiers coupled between the local data lines and the bit lines. However, Fig. 4 of Jung discloses a plurality of local data lines [LIO and LIOB], a plurality of sub-amplifiers [as disclosed in paragraph 0071, there is an amplifier (not shown) couples between local data lines (LIO, LIOB) and main data lines (GIO and GIOB), or similar to LD SA in Fig. 6 of JUN (US Pub. 2012/0195146)] coupled between the plurality of local data lines [LIO and LIOB] and the first plurality of main data lines and the second plurality of main data lines [GIO and GIOB], a plurality of bit lines [BL and BLB] coupled to memory cells of the memory array [11], and a plurality of sense amplifiers [13] coupled between the local data lines [LIO and LIOB] and the bit lines [BL and BLB]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung’s memory device having sub-sense amplifier such that Kwack memory device having multiple banks and multiple main data operate to sense data input and output to the memory cell.
Regarding claim 3, Fig. 1 of Kwack discloses wherein the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] are further configured to receive read data [during reading operation, drivers 22 and 24 output data from banks from the second subset of the plurality of banks [banks 12 and 14].
Regarding claim 4, Fig. 1 of Kwack discloses a selection circuit [since there are 4 pair of data and not all of them are selected at a same time, a selector is inherently in the circuit to select a pair of data lines] configured to selectively couple individual ones of the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and individual ones of the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] to corresponding ones of a plurality of data sense amplifiers [within drivers 21 to 24, paragraph 0007].
Regarding claim 5, Fig. 1 and Fig. 2, and Fig. 3 of Kwack discloses a first plurality of write drivers [320 in Fig. 3] coupled between the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and the global data bus [GIO1], the first plurality of write drivers [within 320] and enabled by a first write enable signal [signal output from a controller similar to 400 in Fig. 2]; and a second plurality of write drivers [within 320 in Fig. 3] coupled between the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] and the global data bus [GIO1, Fig. 3, the second plurality of write drivers and enabled by a second write enable signal [signal output from a controller similar to 400 in Fig. 2].
Regarding claim 6, Fig. 1 of Kwack discloses wherein individual ones of the first plurality of main data lines lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and individual ones of the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] are arranged in an alternating pattern over the memory array [clearly shows in Fig. 1, first data line pair, second data line pair, first data line pair, and then second data line pair pattern].
Regarding claim 7, Fig. 1 of Kwack discloses wherein the apparatus further comprises shield lines [horizontal lines at top and bottom of each bank] aligned with the second plurality of main data lines [[LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] extending over the first subset of the plurality of banks.
Regarding claim 8, Fig. 1 of Kwack discloses apparatus comprising: 
a memory array comprising a plurality of banks [11, 12, 13, and 14]; 
a first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2]  coupled to the plurality of banks [11 and 13] and configured to receive read data [during reading operation, read data from banks 11 and 13 are output to first data lines [paragraphs 0006 and 0007] from the plurality of banks [11 and 13]; and 
a second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] coupled to a subset of the plurality of banks [12 and 14] and configured to provide write data to the subset of the plurality of banks [during writing operation, driver 22 and 24 provide write data to banks 12 and 14, paragraphs 0006 and 0007],
a global data bus [GIO1, Fig. 3] coupled to the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_dn1, LIOB_dn1, or LIO_upn, LIOB_upn, LIO_dnn, LIOB_dnn, Fig. 3]; and
an input/output circuit [320, Fig. 3] coupled to the global data line [GIO1]. 
Kwack does not specifically disclose a plurality of local data lines, a plurality of sub-amplifiers coupled between the plurality of local data lines and the first plurality of main data lines and the second plurality of main data lines, a plurality of bit lines coupled to memory cells of the memory array, and a plurality of sense amplifiers coupled between the local data lines and the bit lines. However, Fig. 4 of Jung discloses a plurality of local data lines [LIO and LIOB], a plurality of sub-amplifiers [as disclosed in paragraph 0071, there is an amplifier (not shown) couples between local data lines (LIO, LIOB) and main data lines (GIO and GIOB)] coupled between the plurality of local data lines [LIO and LIOB] and the first plurality of main data lines and the second plurality of main data lines [GIO and GIOB], a plurality of bit lines [BL and BLB] coupled to memory cells of the memory array [11], and a plurality of sense amplifiers [13] coupled between the local data lines [LIO and LIOB] and the bit lines [BL and BLB]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung’s memory device having sub-sense amplifier such that Kwack memory device having multiple banks and multiple main data operate to sense data input and output to the memory cell.
Regarding claims 11-13, Kwack discloses all invention, but does not specifically disclose, wherein each of the sub-amplifiers comprises: a first transistor having a first node coupled to a local data line of the plurality of local data lines and a second node coupled to a main data line of the second plurality of main data lines; and a second transistor having a first node coupled to a main data line of the first plurality of main data lines and a second node coupled to a third transistor, wherein the plurality of local data lines provide the write data to and the read data from the subset of the plurality of banks, and wherein the sub-amplifier is configured to couple the main data line of the first plurality of main data lines to the local data line during a read operation and to couple the main data line of the second plurality of main data lines to the local data line during a write operation. However, Fig. 4 of Jung discloses a plurality of local data lines [BL and BLB], a plurality of sub-amplifiers [combination of Q1, Q2 and 13] coupled between the plurality of local data lines [BL, BLB] and the first plurality of main data lines [LIO, LIOB] and the second plurality of main data lines [from another memory array], wherein each of the sub-amplifiers comprises: a first transistor [Q1] having a first node coupled to a local data line [BL] of the plurality of local data lines and a second node coupled to a main data line [LIO] of the second plurality of main data lines; and a second transistor [Q2] having a first node coupled to a main data line [LIOB] of the first plurality of main data lines and a second node coupled to a third transistor [N1], wherein the plurality of local data lines [BL, BLB] provide the write data to and the read data from the subset of the plurality of banks [11], and wherein the sub-amplifier is configured to couple the main data line [LIO, LIOB] of the first plurality of main data lines to the local data line [BL, BLB] during a read operation and to couple the main data line of the second plurality of main data lines to the local data line during a write operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung’s memory device having sub-sense amplifier such that Kwack memory device having multiple banks and multiple main data operate to sense data input and output to the memory cell.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack (US Pub. 2011/0026337) in view of Jung (US Pub. 2010/0202189) and further in view of Park et al. (US Pub. 2010/0329053).
Regarding claims 2 and 9, Kwack discloses all claimed invention, but does not specifically disclose wherein the first plurality of main data lines are further coupled to the second subset of the plurality of banks and configured to receive read data from the second subset of the plurality of banks and wherein the first plurality of main data lines is further configured to provide the write data to a remaining set of the plurality of banks, wherein the remaining set of the plurality of banks is exclusive of the subset of the plurality of banks. However, Fig. 6 of Park discloses a memory device, wherein the first plurality of main data lines [GBL1_W and GBL1_R] are further coupled to the second subset of the plurality of banks [Bank3 and Bank4] and configured to receive read data from the second subset of the plurality of banks [during reading operation] and wherein the first plurality of main data lines [GBL1_W and GBL1_R] is further configured to provide the write data [during writing operation] to a remaining set of the plurality of banks [Bank2 to Bank4], wherein the remaining set of the plurality of banks is exclusive of the subset of the plurality of banks [Bank1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Park’s memory device having main data lines couple to plurality of banks such that Kwack memory device having multiple banks operate to use same data line pairs to input and output data to multiple banks. 
Regarding claim 10, Fig. 1 of Kwack discloses a read/write amplifier [within 21, 22, 23, and 24] coupled to the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3], wherein the remaining set of the plurality of banks [11 and 13] are farther from the read/write amplifier [21 to 24] than the subset of the plurality of banks.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825